DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of specie 3, reading on figure 5B, claims 1-13 and 15-22, in the reply filed on October 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Additionally, claims 4, 13, 18 and 19, with the limitation “wherein lengths of the first and second metal patterns respectively exposed through the one sidewall and the other sidewall of the cavity in the one direction are different,” claim 13 with the limitations “wherein the metal pattern is provided as a first metal pattern and a second metal pattern, wherein the first metal pattern is exposed through the one sidewall of the second opening and the second metal pattern is exposed through the other sidewall of the second opening, wherein lengths of the first and second metal patterns respectively exposed through the one sidewall and the other sidewall of the second opening in the one direction are different,” claim 18 with the limitation “wherein a length of a portion of the first metal pattern extending in the cavity is greater than a portion of the second metal pattern extending in the cavity,” and claim 19, with the limitation “wherein the first metal pattern includes a portion extending in the cavity, and the second metal pattern includes a side surface flushed with a side surface of one of the two insulating layers,” do not read on the elected specie of figure 5B. It appears they read on figure 5A. Therefore, claims 4, 13, 18 and 19 are further withdrawn from further consideration.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-12, 15-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2017/0055349) in view of Yoon (US 6,393,696).
Regarding claim 1, Chang, figure 5B (including 5A, and 5C-5G), discloses
a printed circuit board comprising: a first insulating layer (113a); a first wiring layer (112a) disposed on one surface of the first insulating layer and including a pad (see figure); a second insulating layer (113b) disposed on the one surface of the first insulating layer and covering the first wiring layer (see figure); a second wiring layer (113b) disposed on one surface of the second insulating layer and including a metal pattern (metal pattern, exposed in the cavity C1); a third insulating layer disposed on the one surface of the second insulating layer and covering the second wiring layer (obvious as explained below with reference to Yoon); and a cavity (C1) extending through each of the second and third insulating layers (see figure), and having a bottom surface and a sidewall respectively exposing the pad of the first wiring layer and the metal pattern of the second wiring layer (see figure), wherein the cavity includes a non-through groove in the one surface of the first insulating layer (see figure).
	Chang does not disclose  a third insulating layer disposed on the one surface of the second insulating layer and covering the second wiring layer, the cavity passing through third insulating layer. 
	 Yoon, figure 3d, discloses a printed circuit board with multiple insulating and wiring layers, including a cavity exposing the bottom / first insulating, and metal pattern (3a, 3b) exposed in the cavity.
	Therefore, it would have been obvious to person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Chang with a third insulating layer disposed on the one surface of the second insulating layer and covering the second wiring layer, the cavity passing through third insulating layer, as taught by Yoon, in order to increase the wiring density.

Regarding claim 2, the modified board of Chang further discloses wherein the metal pattern is a mask pattern and comprises copper (Cu) (disclosed by Yoon).  
Additionally, it has been held to be within the general skill of a worker in the art to select a known material of the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 (USPQ 416 (CCPA 1960).

Regarding claim 3, the modified board of Chang further discloses wherein the metal pattern of the second wiring layer is provided as a first metal pattern and a second metal pattern, wherein the first metal pattern is exposed through one sidewall of the cavity and the second metal pattern is exposed through the other sidewall of the cavity facing the one sidewall in one direction (see figure).  

Regarding claim 5, the modified board of Chang further discloses wherein the metal pattern of the second wiring layer extends to surround the cavity (not explicitly disclosed, but obvious as the metal pattern in the ring shape or multiple pattern extending all around, if the pattern is  to be used as a ground pattern or a strengthening pattern, is old and known in the art).
Additionally, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 6, the modified board of Chang further discloses wherein the metal pattern of the second wiring layer is provided as a plurality of metal patterns, wherein the cavity exposes the plurality of metal patterns (obvious as applied to claim 5 above).  

Regarding claim 7, the modified board of Chang further discloses an electronic component disposed in the cavity and connected to the exposed pad of the first wiring layer (obvious as shown in figure 5C).  

Regarding claim 8, the modified board of Chang further discloses a third wiring layer disposed on one surface of the third insulating layer; a fourth insulating layer disposed on the one surface of the third insulating layer and covering the third wiring layer; a fourth wiring layer disposed on one surface of the fourth insulating layer; and a via connecting adjacent two wiring layers of the first to fourth wiring layers, wherein the via has a tapered shape in a direction towards the first wiring layer, and the cavity further extends through the fourth insulating layer (obvious as disclosed by Yoon, in order to increase the wiring density, as applied to claim 1 above). 

Regarding claim 9, the modified board of Chang further discloses a solder resist layer disposed on one surface of the fourth insulating layer, wherein the cavity extends through the solder resist (obvious as disclosed by Chang, 116). 

 Regarding claim 10, the modified board of Chang further discloses a printed circuit board comprising: a first insulating layer having one surface and the other surface opposing the one surface, and including a first opening; a first wiring layer disposed on the one surface of the first insulating layer and including a metal pattern; a second insulating layer disposed on the one surface of the first insulating layer, covering the first wiring layer, and including a second opening having a diameter larger than a diameter of the first opening, and exposing the metal pattern; a second wiring layer disposed on the other surface of the first insulating layer and including a pad; and a third insulating layer disposed on the other surface of the first insulating layer and covering the second wiring layer, wherein the first opening extends into the third insulating layer to expose the pad of the second wiring layer, and the pad of the second wiring layer is spaced apart from a sidewall of the first opening (obvious as applied to claim 1 above, considering the layer 113b as first insulating layer and 113a as third insulating layer).

Regarding claim 11, the modified board of Chang further discloses wherein the metal pattern of the second wiring layer is a mask pattern and comprises copper (Cu) (obvious as applied to claim 2 above).

Regarding claim 12, the modified board of Chang further discloses each of the first and second openings has one sidewall and the other sidewall facing the one sidewall in one direction, wherein the one sidewall and the other sidewall of the first opening are spaced apart from the one sidewall and the other sidewall of the second opening, respectively (obvious as disclosed by Chang, and Yoon, see figures).

Regarding claim 15, the modified board of Chang further discloses an electronic component connected to the exposed pad of the second wiring layer (obvious as applied to claim 7).

Regarding claim 16, the modified board of Chang further discloses a printed circuit board comprising: a plurality of insulating layers; a second wiring layer including a metal pattern having a portion disposed between two of the plurality of insulating layers; a cavity extending through at least the two of the plurality of insulating layers; and a first wiring layer disposed in a first insulating layer of the plurality of insulating layers, and including a pad disposed in the cavity, wherein one surface of the metal pattern provides as a portion of a sidewall of the cavity, and the cavity extends into a portion of first insulating layer (obvious as applied to claim 1 above).  

Regarding claim 17, the modified board of Chang further discloses wherein the metal pattern of the second wiring layer is provided as a first metal pattern and a second metal pattern disposed on opposing sidewalls of the cavity (obvious as applied to claims 1 and 3 above). 

Regarding claim 20, the modified board of Chang further discloses wherein the metal pattern extends to surround the cavity (obvious as applied to claim 5 above).

Regarding claim 21, the modified board of Chang further discloses wherein the metal pattern is spaced apart from a signal pattern of the printed circuit board (see figures of both Chang, and Yoon).

Regarding claim 22, the modified board of Chang further discloses wherein the metal pattern is spaced apart from a signal pattern and a ground pattern of the printed circuit board (obvious to have necessary isolation based on the use of the patterns). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ko (US 2017/0243841), figure 2f, discloses a printed circuit board with a first insulating layer (100, 120) with pads, a second insulating layer (140) with metal pattern, a cavity exposing the pads.
Taniguchi (US 2019/0288398), figure 1, discloses a printed circuit board with a first insulating layer (12), a second insulating layer (21), a third insulating layer (22), with a cavity, and  metal patterns (23) around the cavity (see figure).

Furutani (US 1019/0104615), figure 1, discloses a printed circuit board with a first insulating layer (21), and multiple insulating layers (13), with a cavity, and  metal patterns (14A) around the cavity (see figure).
                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / December 2, 2022